TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00282-CV



                                     In the Matter of J. A.


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
      NO. D-10-0030-J, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant J.A. has filed an unopposed motion to dismiss the appeal, stating that he

no longer wishes to pursue the appeal. We grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a).



                                             __________________________________________

                                             Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellant’s Motion

Filed: October 2, 2015